IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Subcontracting Concepts, Inc.,                  :
                 Petitioner                     :
                                                :
               v.                               :
                                                :
Unemployment Compensation                       :
Board of Review,                                :   No. 333 C.D. 2020
                 Respondent                     :   Argued: November 9, 2020


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge (P.)
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: December 16, 2020

               Subcontracting Concepts, Inc. (SCI) petitions this Court for review of
the Unemployment Compensation (UC) Board of Review’s (UCBR) March 2, 2020
order affirming the Referee’s decision and determining that Justin M. Langer
(Claimant) is not disqualified from receiving UC benefits under Section 402(h) of
the UC Law (Law).1 There are two issues before this Court: (1) whether the UCBR
applied the correct legal standard in addressing Section 4(l)(2)(B)(b) of the Law;2
and (2) whether the UCBR’s decision is supported by substantial evidence.3 After
review, we affirm.



       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(h) (relating to self-employment).
       2
         43 P.S. § 753(l)(2)(B)(b) (relating to whether an individual is customarily engaged in an
independently established trade, occupation, profession or business).
       3
         SCI included the additional issue of whether the UCBR erred by deciding that Claimant
was not customarily engaged in an independent trade, profession, occupation or business in its
questions presented; however, that issue is subsumed by the first issue. See SCI Br. at 4.
             SCI is a third-party administrator servicing the logistics industry and
has an office located in Queensbury, New York. On July 24, 2019, Claimant signed
an Owner/Operator Agreement to perform delivery services with SCI (Agreement),
wherein Claimant represented that he was an independent contractor.               The
Agreement provided that Claimant could accept or reject assignments from SCI’s
customers. In addition, the Agreement set forth that Claimant was required to have
a valid driver’s license, vehicle registration, and automobile insurance in order to
perform his services and that he was responsible for all of his own expenses, such as
insurance, vehicle registration, vehicle maintenance, gas, tolls, and parking. The
Agreement expressly included: “The results achieved are more important than the
methods used by which the results are achieved[.]” Agreement ¶14.
             SCI’s customer paid SCI for work Claimant performed, and SCI then
paid Claimant. In order to receive payment, Claimant had to submit an invoice to
SCI. SCI did not supervise Claimant’s work. Claimant was free to offer his services
to others without restriction. SCI did not set Claimant’s pay rate, rather, Claimant
negotiated his pay rate with SCI’s customer. SCI did not withhold taxes from
Claimant’s pay and Claimant would receive a tax form 1099 at the year’s end.
Claimant filed for an Employer Identification Number (EIN) and indicated in the
application therefor that he was a sole proprietor. Claimant was required to maintain,
and did obtain, occupational accident insurance.
             Claimant performed auto parts delivery services for SCI’s customer,
NAPA Auto Parts (NAPA). NAPA, not SCI, set Claimant’s hours, those being
Monday through Friday, 8:00 a.m. until 5:00 p.m. If it was slow on a particular day,
NAPA would send Claimant home early.             NAPA subsequently hired another
individual to perform its auto parts delivery services and, therefore, no longer needed
Claimant’s services. After NAPA no longer needed his services, Claimant searched


                                          2
for other delivery jobs in his area, but they all required a commercial driver’s license
(CDL).
              On September 15, 2019, Claimant applied for UC benefits. On October
16, 2019, the Altoona UC Service Center denied Claimant UC benefits under Section
402(h) of the Law and determined a fault overpayment under Section 804(a) of the
Law.4 Claimant appealed from the UC Service Center’s decision. A Referee held a
hearing. On December 5, 2019, the Referee reversed the UC Service Center’s
decision. SCI appealed to the UCBR. On March 2, 2020, the UCBR affirmed the
Referee’s decision and found Claimant eligible for UC benefits under Section 402(h)
of the Law, and determined that no fault overpayment existed. SCI appealed to this
Court.5
              Initially, Section 402(h) of the Law directs that an employee shall be
ineligible for UC benefits for any week “[i]n which he is engaged in self-
employment[.]” 43 P.S. § 802(h). Section 4(l)(2)(B) of the Law provides:

              Services performed by an individual for wages shall be
              deemed to be employment subject to [the Law], unless and
              until it is shown to the satisfaction of the [D]epartment [of
              Labor and Industry (Department)] that -- (a) such
              individual has been and will continue to be free from
              control or direction over the performance of such services
              both under his contract of service and in fact; and (b) as to
              such services such individual is customarily engaged in an
              independently established trade, occupation, profession or
              business.


       4
          43 P.S. § 874(a).
       5
          “‘Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether the findings of fact were unsupported
by substantial evidence.’ Miller v. Unemployment Comp. Bd. of Rev., 83 A.3d 484, 486 n.2 (Pa.
Cmwlth. 2014).” Talty v. Unemployment Comp. Bd. of Rev., 197 A.3d 842, 843 n.4 (Pa. Cmwlth.
2018).



                                               3
43 P.S. § 753(l)(2)(B) (emphasis added). Section 4(l)(2)(B)(a) of the Law is not at
issue before this Court.
               SCI first argues that the UCBR applied the incorrect legal standard in
deciding the instant case. Specifically, SCI contends that the UCBR erroneously
found that Claimant was not customarily engaged in an independent trade,
profession, occupation or business because the UCBR incorrectly determined that at
the time of his separation from NAPA, Claimant was not actively providing services
for entities other than NAPA. SCI maintains that, in doing so, the UCBR used an
erroneous legal standard that incorrectly focused on whether Claimant was actively
working for other third parties. SCI declares that the correct legal standard the
UCBR should have used was whether Claimant was actively advertising his services.
Thus, SCI claims that the UCBR’s decision conflicts with the Pennsylvania Supreme
Court’s holdings in A Special Touch v. Department of Labor & Industry, 228 A.3d
489 (Pa. 2020), and Danielle Viktor, Ltd. v. Department of Labor & Industry, Bureau
of Employer Tax Operations, 892 A.2d 781 (Pa. 2006).
               The UCBR rejoins that there is a lack of evidence that Claimant
intended to be in business for himself as a delivery driver for hire and that he took
steps toward that end. The UCBR asserts that there is no evidence that Claimant
worked for others as a delivery driver, which is one factor that weighs against finding
Claimant was customarily engaged in such a trade, occupation, business, or
profession.    The UCBR further maintains that, contrary to SCI’s unsupported
assertions, Claimant did not actively advertise his services or hold himself out as
being willing to provide his services to others; thus, there is no evidence he was
customarily engaged in an independently established trade, profession, occupation
or business.
               The Pennsylvania Supreme Court examined Section 4(l)(2)(B)(b) of the
Law in Danielle Viktor and Special Touch. In Danielle Viktor, the issue before the
                                           4
Court was “whether individuals who drive limousines (Drivers) for six limousine
companies (Appellees) [were] independent contractors or employees pursuant to
Section [4](l)(2)(B)(b) of the [Law.]” Danielle Viktor, 892 A.2d at 783. Therein,
the Department, Bureau of Employer Tax Operations (Bureau), characterized
Drivers as employees and imposed UC taxes on Appellees. This Court reversed the
Bureau and held that Drivers were independent contractors.
              The Pennsylvania Supreme Court affirmed this Court’s decision,
explaining:

              [T]he ownership of the assets of the enterprise, although
              not a definitive factor, may be relevant to determining
              independent contractor status. In the matters sub judice,
              the [Bureau] did not acknowledge the fact that Appellees
              hold the [Public Utility Commission (]PUC[)] licenses and
              own the limousines because of the realities involved in
              having the Drivers procure a license. Most Drivers would
              be unable to obtain the necessary PUC license to operate a
              limousine service on their own. . . .
              Appellees correctly advise that Drivers[]
                  could not readily operate common carrier
                  businesses for hire, even if they wanted to. In
                  order to carry passengers for hire in a luxury
                  vehicle, an individual must apply for an [sic]
                  obtain a [PUC] license, purchase livery insurance,
                  obtain luxury vehicles as approved by the [PUC],
                  obtain specialized vehicle tags, and submit rate
                  tariffs for approval by the [PUC].          These
                  conditions precedent to operating a limousine
                  company essentially preclude the average
                  individual from having a proprietary interest in a
                  separate business in the industry.
              Brief of Appellees . . . at 32.

Danielle Viktor, 892 A.2d at 800-01. The Danielle Viktor Court concluded:

              The record supports the holdings of the Commonwealth
              Court that Appellees demonstrated that Drivers met

                                            5
            [Section 4(l)(2)(B)(b) of the Law], for several reasons,
            including: (1) the Drivers’ ability to perform their services
            for more than one entity, including competitors, with no
            adverse consequences; (2) the operation of their
            businesses and their ability to perform work did not
            depend on the existence of any one of the Appellees; and
            (3) the fact that Drivers bring all necessary perquisites
            [sic] of providing driving services to limousine
            companies, even though they do not own the limousines
            or bear all of the financial risk.
            Drivers possess the requisite interest and tools of their
            trade necessary for the conduct of the business of
            providing driving services to limousine companies,
            including their licenses to drive, training, experience, and
            ability. The fact that Appellees, rather than Drivers, own
            the limousines because of the realities involved in
            satisfying PUC requirements does not diminish the fact
            that Drivers are engaged in their independently established
            businesses.

Danielle Viktor, 892 A.2d at 801-02.
            However, in Special Touch, the Pennsylvania Supreme Court declared:

            [W]hile it is true that the [Danielle Viktor] Court generally
            noted that the case concerned application of the second
            prong of [Section 4](l)(2)(B) [of the Law] (i.e., whether
            the limousine drivers were ‘customarily engaged in an
            independently established trade, occupation, profession or
            business’), it is readily apparent that the ‘customarily
            engaged’ requirement was not squarely at issue in
            [Danielle] Viktor as it is here.
            [I]n concluding that [D]rivers at issue were independent
            contractors, the [Danielle] Viktor Court observed that
            [D]rivers could, and many in fact did, perform their
            services for other companies. Id. at 795-802. These
            observations, however, were clearly made in relation to
            the Court’s analysis of the discrete issue before the Court
            noted above, namely, whether the business of [D]rivers
            was established ‘independently’ from the limousine
            companies. See, e.g., id. at 796-97 (‘As indicated by the
            Final Decisions of the [Bureau], [D]rivers could have
            offered or did offer their services to others. The businesses

                                         6
            of [D]rivers were not established only for the purpose of
            the work of a particular [employer] taxpayer.’). Further,
            there was no dispute whatsoever in [Danielle] Viktor
            concerning whether [D]rivers were required to be involved
            in providing their services to others in actuality, as
            opposed to hypothetically, to demonstrate that [D]rivers
            were operating ‘independently’ or otherwise acting as
            independent contractors for purposes of the second prong
            of [Section 4](l)(2)(B) [of the Law] as is the case here.
            Thus, for these additional reasons, we do not find
            [Danielle] Viktor to be controlling.

Special Touch, 228 A.3d at 502.
            The Special Touch Court interpreted Section 4(l)(2)(B)(b) of the law as
follows:

            [W]e read [Section 4](l)(2)(B)[(b)] [of the Law] to be
            unambiguous in requiring a putative employer to show
            that an individual is actually involved in an independent
            trade, occupation, profession, or business in order to
            establish that the individual is self-employed under the
            second prong of [Section 4](l)(2)(B)[(b)] [of the Law].
            We read nothing in the definitions of either ‘customarily’
            or ‘engaged,’ or in [Section 4](l)(2)(B)[(b)] [of the Law]
            beyond this crucial phrase, to signal that the phrase
            requires only that an individual be capable of being
            involved in an independently established trade,
            occupation, profession, or business. Indeed, we view
            [Section 4](l)(2)(B)[(b)]’s use of the word ‘is’ before the
            phrase ‘customarily engaged’ to lend further credence to
            our interpretation. See 43 P.S. § 753(l)(2)(B)[(b)]
            (requiring a putative employer to establish that an
            individual ‘is customarily engaged in an independently
            established trade, occupation, profession or business’ as to
            the services provided to the putative employer by the
            individual).
Special Touch, 228 A.3d at 503-04 (italic and bold emphasis added).

            Most recently, in Lowman v. Unemployment Compensation Board of
Review, 235 A.3d 278 (Pa. 2020), the Pennsylvania Supreme Court clarified its



                                         7
decision in Danielle Viktor in determining whether Lowman, an Uber driver, was an
independent contractor.

            To the extent that the Commonwealth Court interprets
            Danielle Viktor to create an exclusive ‘three part test’ as
            the governing framework for determining the
            independence factor of the self-employment test in Section
            [4](l)(2)(B)[(b)] [of the Law], it misconstrues Danielle
            Viktor. To the contrary, in Danielle Viktor we made clear
            that all relevant factors presented in a given case should
            be considered when determining whether a business is
            independently established. Danielle Viktor, 892 A.2d at
            797-[]98. As such, the three considerations referenced in
            A Special Touch [v. Department of Labor & Industry, 192
            A.3d 1238 (Pa. Cmwlth. 2018), rev’d, 228 A.3d 489 (Pa.
            2020)] are not exclusive, but rather are just three among
            many relevant factors to be considered in analyzing the
            independence factor, depending upon the facts and
            circumstances of a particular case. Contrary to the
            Commonwealth Court’s nomenclature in Special Touch
            [(Pa. Cmwlth.)], there is no freestanding ‘Danielle Viktor
            test.’
            While the independence factor may be established through
            evidence that the claimant has acquired the traditional
            trappings of a business, e.g., a license, a lease, an
            ownership interest in the assets of a trade or business,
            business cards, clients, advertising, and/or evidence
            related to the other factors considered by this Court in
            Danielle Viktor, we reiterate that, like the control factor,
            no one circumstance is dispositive, and each case must be
            addressed on its unique facts.

Lowman, 235 A.3d at 302-03 (bold emphasis omitted; italic and underline emphasis
added).
            The Lowman Court elucidated:

            In the context of determining whether an individual is
            engaged in self-employment and therefore, ineligible for
            benefits, an analysis using Section [4](l)(2)(B)[(b)] [of the
            Law] does not evaluate what a claimant could do, but what
            he has done and/or is doing in terms of providing personal

                                         8
             services for remuneration. Looking at a claimant’s real-
             time activities through the lens of Section [4](l)(2)(B)[(b)]
             [of the Law] avoids speculation based on hypothetical
             considerations and aids in evaluating a claimant’s actual
             status for eligibility purposes.

Lowman, 235 A.3d at 303 (italic and underline emphasis added). The Lowman Court
focused on the “customarily engaged” portion of the statute, rather than
“independently established.” Lowman, 235 A.3d at 306. The Lowman Court
determined that the factors considered in determining control under Section
4(l)(2)(B)(a) of the Law, also help determine whether an individual is customarily
engaged under Section 4(l)(2)(B)(b) of the Law. However, given the unusual
relationship Uber has with its drivers, the factors were viewed differently therein.
             The Lowman Court expounded:

             [T]he world in which Uber and Lowman operate is not the
             usual workforce. Traditionally, hours of work are set and
             required by an employer (or putative employer) because
             the operations of the enterprise are dependent on a set
             number of workers to accomplish a defined task. In
             contrast[,] here, the fact that Uber allows all of its licensed
             drivers to work at their own discretion evidences a
             decision that there are a sufficient number of individuals
             with access to the Driver App to ensure that, despite erratic
             schedules, there will always be a driver available to
             service passengers requesting Uber’s service. The fact
             that Uber’s business model does not require regularly
             scheduled work hours from its workforce does not
             translate into an automatic independent contractor
             relationship.
             Moreover, while Lowman could refuse assignments while
             logged in, the evidence of record does not allow a
             conclusion as to the repercussions for such refusal. The
             [a]greement contains Lowman’s acknowledgment that
             failure to accept Uber requests creates a negative
             experience for Uber customers. The [a]greement also
             gives Uber the right to terminate Lowman’s access to the
             Uber App if Uber decided that Lowman caused harm to
             Uber through his acts or omissions. On this record, we

                                           9
              cannot conclude that the right to refuse assignments is not
              illusory. Thus, despite some arguable indicia to the
              contrary, we conclude that Lowman was not engaged in an
              independently established business.

Lowman, 235 A.3d at 307 (internal record citations and footnote omitted).
              Here, in determining whether Claimant was customarily engaged in an
independently established trade, occupation, profession or business, the UCBR
opined:

              To determine whether a claimant was customarily engaged
              in an independently established trade, profession, or
              business, [the UCBR] must examine whether the claimant
              (1) may perform services for more than one entity,
              including competitors, without adverse consequences; (2)
              was dependent on the purported employer for work; and
              (3) had the qualifications, resources, and practical ability
              necessary to independently provide services.
              [] [C]laimant was free to perform services for more than
              one entity without consequence from the purported
              employer and [] [C]laimant was free to accept or reject any
              assignment from customers of the purported employer.
              However, there is a lack of evidence that [] [C]laimant did
              perform delivery services for others. Absent evidence that
              one independently performed similar services for another
              entity or individual, the theoretical ability to work for
              others does not establish that one was engaged in an
              independently established trade, occupation, profession,
              or business. Further, [] [C]laimant’s hours working at
              NAPA were Monday through Friday, 8:00 a.m. until
              5[:00] p.m. which undermines his ability to work for
              others while performing services [for] NAPA.
              The [UCBR] acknowledges a document in the record that
              shows [] [C]laimant signed up for a free service where he
              could advertise his delivery services to others, but the
              [UCBR] credits [] [C]laimant’s testimony that he did not
              utilize that service.[6] There is no other evidence that []

       6
        “The [UCBR] is the ultimate finder of fact; questions regarding the weight of evidence
and witness credibility are solely within its province.” Lowman, 235 A.3d at 286 n.8.


                                             10
             [C]laimant advertised that he would provide delivery
             services for others.
             While [] [C]laimant had the qualifications, resources, and
             practical ability necessary to independently provide
             services because he had a driver’s license and his own []
             vehicle [with] which to perform delivery services, there is
             a lack of evidence that he was customarily engaged in an
             independently established trade, profession, occupation
             or business. Therefore, [] [C]laimant is eligible for [UC]
             benefits under Section 402(h) of the Law.

UCBR Dec. at 3-4 (emphasis omitted; italic and underline emphasis added).
             The UCBR began its discussion reiterating and considering the factors
discussed in Danielle Victor. However, the UCBR was also mindful of the Special
Touch Court’s interpretation of Section 4(l)(2)(B)(b) of the Law, requiring a putative
employer to show that an individual is actually involved in an independent trade,
occupation, profession or business. A review of the UCBR’s above-quoted decision
reveals that, as instructed by Lowman, the UCBR reached its conclusion, based on
all of the relevant factors presented. Accordingly, the UCBR applied the correct
legal standard and properly concluded that Claimant was not customarily engaged
in an independent trade, profession, occupation or business.
             SCI next argues that the UCBR’s decision is not supported by the facts
in the record. Specifically, SCI asserts that the following facts satisfy Section
4(l)(2)(B)(b) of the Law: (1) Claimant executed and submitted Internal Revenue
Service tax forms SS-4 (EIN application) and W-9 (required for third party to issue
tax form 1099), indicating his election as a sole proprietor eligible for tax advantages
related to self-employment rules and setting up a personal business; (2) Claimant
paid his own business expenses, including paying for his vehicle, gasoline, tolls,
vehicle liability insurance, and business occupational accidental insurance; (3)
Claimant obtained personal insurance coverage; and (4) Claimant advertised his
independent delivery services by electing to enroll in CBDriver.com.

                                          11
             The UCBR rejoins that Claimant had an EIN number and submitted a
W-9 tax form because SCI required both under the Agreement. Further, the UCBR
contends that although Claimant enrolled in CBDriver.com, he testified that the only
portal he was aware of was the one from SCI where he could look at his paychecks
and update his personal information. The UCBR declares that these factors were
weighed and determined to be insufficient to satisfy Section 4(l)(2)(B)(b) of the
Law.
             At the outset,

             [s]ubstantial evidence is relevant evidence upon which a
             reasonable mind could base a conclusion. In deciding
             whether there is substantial evidence to support the
             [UCBR’s] findings, this Court must examine the
             testimony in the light most favorable to the prevailing
             party, . . . giving that party the benefit of any inferences
             which can logically and reasonably be drawn from the
             evidence.

HPM Consulting v. Unemployment Comp. Bd. of Rev., 185 A.3d 1190, 1194 n.6 (Pa.
Cmwlth. 2018) (quoting Sanders v. Unemployment Comp. Bd. of Rev., 739 A.2d
616, 618 (Pa. Cmwlth. 1999)).

             The law is well[ ]established:
             [T]he [UCBR] is the ultimate fact-finder in [UC] matters
             and is empowered to resolve all conflicts in evidence,
             witness credibility, and weight accorded the evidence. It
             is irrelevant whether the record contains evidence to
             support findings other than those made by the fact[-
             ]finder; the critical inquiry is whether there is evidence to
             support the findings actually made. Where substantial
             evidence supports the [UCBR’s] findings, they are
             conclusive on appeal.

HPM Consulting, 185 A.3d at 1194 (quoting Ductmate Indus., Inc. v. Unemployment
Comp. Bd. of Rev., 949 A.2d 338, 342 (Pa. Cmwlth. 2008) (emphasis added;
citations omitted)).

                                          12
             Here, while SCI focuses on the independently established trade,
profession, occupation or business portion of Section 4(l)(2)(B)(b) of the Law, it
ignores the customarily engaged portion thereof. Although Claimant’s execution
and submission of his EIN application and W-9, payment of his business expenses,
and obtaining business insurance and personal insurance coverage, demonstrate that
Claimant could establish a business, “an analysis using Section 4(l)(2)(B)[(b)] [of
the Law] does not evaluate what a claimant could do, but what he has done and/or is
doing in terms of providing personal services for remuneration.” Lowman, 235 A.3d
at 303. Thus, it must be determined whether Claimant was actually engaged in his
own business.
             Here, the UCBR credited Claimant’s testimony that he did not advertise
his delivery services. Further, the UCBR considered the fact that Claimant delivered
auto parts for only NAPA and his hours were Monday through Friday, 8:00 a.m. to
5:00 p.m. Thus, the UCBR concluded that Claimant could not work for others while
performing services for NAPA. Claimant secured the delivery position through SCI.
Although he could have accepted other assignments had they come along, he did
not. His “real-time activities” indicate he was engaged as a delivery driver, strictly
for NAPA, through SCI. Lowman, 235 A.3d at 303. Accordingly, the UCBR
weighed the factors specified by SCI and determined them to be insufficient to
satisfy Section 4(l)(2)(B)(b) of the Law.
             Reviewing the evidence in the light most favorable to Claimant, and
giving Claimant the benefit of any inferences which can logically and reasonably be
drawn from the evidence, as we must, this Court concludes that the UCBR’s decision
is supported by substantial evidence.
             Moreover,

             [b]ased on the evidence of record and the leading law, we
             see no error by the [UCBR] in its determination that [SCI]

                                            13
               failed to meet its burden of proving Claimant was self-
               employed. Although it is true that Claimant operated with
               a certain amount of independence in his relationship with
               [SCI], there is insufficient evidence to support the
               alternative outcome, i.e., that Claimant was customarily
               engaged in an independently established profession and,
               thus, was ineligible for UC benefits. Accordingly, we
               affirm the [UCBR’s] order.

Humanus Corp. v. Unemployment Comp. Bd. of Rev., ___ A.3d ___, ___ (Pa.
Cmwlth. No. 1193 C.D. 2019, filed October 23, 2020), slip op. at 16; see also
Humanus Corp. v. Unemployment Comp. Bd. of Rev. (Pa. Cmwlth. No. 307 C.D.
2019, filed May 13, 2020).7
               For all of the above reasons, the UCBR’s order is affirmed.


                                             ___________________________
                                             ANNE E. COVEY, Judge




       7
          Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited
for its persuasive value, but not as binding precedent.


                                               14
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Subcontracting Concepts, Inc.,        :
                 Petitioner           :
                                      :
            v.                        :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 333 C.D. 2020
                 Respondent           :


                                  ORDER

            AND NOW, this 16th day of December, 2020, the Unemployment
Compensation Board of Review’s March 2, 2020 order is affirmed.



                                    ___________________________
                                    ANNE E. COVEY, Judge